Exhibit 10.5

EXECUTION COPY

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

This AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this “Agreement”) is dated as
of August 28, 2009, and entered into by and among SPECTRUM BRANDS, INC., a
Delaware corporation (the “Company”); certain Subsidiaries of the Company party
hereto (the “Subsidiary Loan Parties” and, together with the Company, the “Loan
Parties”); THE BANK OF NEW YORK MELLON (successor to Goldman Sachs Credit
Partners, L.P. (“GSCP”)), in its capacity as collateral agent for the Term
Secured Parties (as defined below), including its successors and assigns from
time to time (the “Term Collateral Agent”); WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”), in its capacity as collateral agent for the secured parties under
the Existing Revolving Credit Agreement (as defined below) (the “Existing
Revolving Collateral Agent”); and GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”),
in its capacity as collateral agent for the Revolving Secured Parties (as
defined below), including its successors and assigns from time to time (the
“Revolving Collateral Agent”). Capitalized terms used in this Agreement have the
meanings assigned to them in Section 1 below.

RECITALS

The Company, the lenders party thereto and GSCP, as Administrative Agent and
Collateral Agent, have entered into a Credit Agreement dated as of March 30,
2007 (as amended, restated, supplemented, extended, waived, modified, replaced
or refinanced from time to time, the “Term Credit Agreement”).

The Company, the Subsidiary Loan Parties, the lenders party thereto, Wachovia,
as Administrative Agent, Collateral Agent and an LC Issuer, and GSCP, as
Syndication Agent, have entered into a Credit Agreement dated September 28, 2007
(as amended, restated, supplemented, extended, waived, modified, replaced or
refinanced prior to the date hereof, the “Existing Revolving Credit Agreement”).

The Term Collateral Agent and the Existing Revolving Collateral Agent are
parties to that certain Intercreditor Agreement, dated September 28, 2007 (the
“Existing Intercreditor Agreement”).

The Company has entered into a Refinancing of the Existing Revolving Credit
Agreement pursuant to the Revolving Credit Agreement (as defined below), which
Refinancing is permitted by the Term Documents (as defined below).

Pursuant to the Term Credit Agreement, certain current and future Subsidiaries
have guaranteed or will in the future guarantee the Term Obligations. Pursuant
to the Revolving Credit Agreement, certain current and future Subsidiaries have
guaranteed or will in the future guarantee the Revolving Obligations.

The Term Obligations are secured under the Term Collateral Documents by Liens on
the ABL Collateral and the Non-ABL Collateral. The Revolving Obligations are
being secured on the date hereof under the Revolving Collateral Documents by
Liens on the ABL Collateral. The Term Secured Parties and the Revolving Secured
Parties have authorized and directed the Term Collateral Agent and the Revolving
Collateral Agent, respectively, to enter into this Agreement, pursuant to which
(a) the Revolving Obligations will be secured on a first-priority basis by liens
on the ABL Collateral and (b) the Term Obligations will be secured on a second
priority basis by Liens on the ABL Collateral (as well as on a first-priority
basis by Liens on the Non-ABL Collateral).



--------------------------------------------------------------------------------

Pursuant to Section 5.5 of the Existing Intercreditor Agreement, the parties
hereto desire to amend and restate the Existing Intercreditor Agreement in its
entirety to make certain changes as are more fully set forth herein, which
amendment and restatement shall become effective upon the date hereof.

AGREEMENT

In consideration of the foregoing and the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. Capitalized terms used and not defined in this Agreement have
the meanings assigned to them in the Term Credit Agreement (as in effect on the
date hereof). As used in this Agreement, the following terms shall have the
following meanings:

“ABL Collateral” means any and all of the following Collateral: (a) all Accounts
(other than Accounts arising under contracts for the sale of Non-ABL Collateral)
and related Records; (b) all Chattel Paper; (c) all Deposit Accounts and all
cash, checks and other negotiable instruments, funds and other evidences of
payment held therein (but not any identifiable Proceeds of Non-ABL Collateral);
(d) all Inventory; (e) solely to the extent evidencing, governing, securing or
otherwise related to the items referred to in the preceding clauses (a), (b),
(c) and (d), all Documents, General Intangibles (other than Intellectual
Property), Instruments, Investment Property and Letter of Credit Rights; (f) all
books and records related to the foregoing; and (g) all Proceeds, including
insurance Proceeds, of any and all of the foregoing and all collateral, security
and guarantees given by any Person with respect to any of the foregoing.
Notwithstanding clause (g) of the immediately preceding sentence, “ABL
Collateral” shall not include any assets referred to in clauses (a) through
(j) and (l) of the definition of “Non-ABL Collateral” that are not included in
clause (e) above, and shall further not include any assets excluded from being
collateral pursuant to the terms of the Revolving Collateral Documents. All
capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meanings assigned to them in the UCC as in effect in the
State of New York.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

“Agents” means the Term Collateral Agent and the Revolving Collateral Agent.

“Agreement” means this Intercreditor Agreement, as amended, restated, replaced,
renewed, extended, supplemented, waived or otherwise modified in writing from
time to time.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Cash Collateral” has the meaning assigned to that term in Section 6.1.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, that are subject to Liens under the Collateral Documents or
any of them.

“Collateral Documents” means the Revolving Collateral Documents and the Term
Collateral Documents.

“Company” has the meaning assigned to that term in the preamble to this
Agreement.

“Comparable Term Collateral Document” means, in relation to any Collateral
subject to any Lien created under any Revolving Collateral Document, the Term
Document which creates a Lien on the same Collateral, granted by the same
Grantor.

“Credit Documents” means this Agreement, the Revolving Documents and the Term
Documents.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement of the Company or any of its Subsidiaries.

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of Revolving Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding) on all Revolving Obligations;

(b) payment in full in cash of all other Revolving Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid;

(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Revolving Obligations; and

(d) termination or cash collateralization of all contingent obligations in
respect of Hedging Agreements and Cash Management Obligations (each capitalized
term as

 

3



--------------------------------------------------------------------------------

defined in the Revolving Credit Agreement) constituting Revolving Obligations
and all letters of credit the reimbursement obligations in respect of which
constitute Revolving Obligations.

“Disposition” has the meaning assigned to that term in Section 5.1(b).

“Existing Intercreditor Agreement” has the meaning assigned to that term in the
Recitals of this Agreement.

“Existing Revolving Credit Agreement” has the meaning assigned to that term in
the Recitals of this Agreement.

“Existing Revolving Collateral Agent” has the meaning assigned to that term in
the preamble of this Agreement.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency,
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a State of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, each of the Subsidiary Loan Parties and each other
Person that has executed and delivered or may from time to time hereafter
execute and deliver a Revolving Collateral Document or a Term Collateral
Document as a “Grantor” (or the equivalent thereof).

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Party in order to satisfy the requirements of the
Revolving Credit Agreement or the Term Credit Agreement.

“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the meaning of the Revolving Credit Agreement or the Term Credit
Agreement.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of its respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor;

 

4



--------------------------------------------------------------------------------

provided that, in the case of any involuntary case or proceeding, such case or
proceeding shall have continued for sixty days without having been dismissed,
bonded or discharged.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement of the Company or any of its
Subsidiaries.

“Lender Party” has the meaning assigned to such term in the Revolving Guarantee
and Collateral Agreement or the Term Guarantee and Collateral Agreement.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust, UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing.

“Loan Parties” has the meaning assigned to that term in the preamble to this
Agreement.

“New Revolving Collateral Agent” has the meaning assigned to that term in
Section 5.5.

“New Revolving Credit Debt Notice” has the meaning assigned to that term in
Section 5.5.

“Non-ABL Collateral” means any and all of the following Collateral: (a) all
Investment Property; (b) all Documents; (c) all General Intangibles; (d) all
Intellectual Property; (e) all Equipment; (f) all real property (including both
fee and leasehold interests) and fixtures; (g) all Instruments; (h) all
insurance; (i) all Letter of Credit Rights; (j) all Commercial Tort Claims;
(k) all other Collateral not constituting ABL Collateral; (l) all books and
records related to the foregoing; and (m) all Proceeds, including insurance
Proceeds, of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.
Notwithstanding the foregoing, “Non-ABL Collateral” shall not include any
property or assets included in clause (e) of the definition of “ABL Collateral”,
or any property or assets excluded from being collateral pursuant to the terms
of the Term Collateral Documents. All capitalized terms used in this definition
and not defined elsewhere in this Agreement have the meanings assigned to them
in the UCC as in effect in the State of New York.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.4.

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

 

5



--------------------------------------------------------------------------------

“Revolving Collateral Agent” has the meaning assigned to such term in the
preamble to this Agreement.

“Revolving Collateral Documents” means the Revolving Guarantee and Collateral
Agreement and any other documents now existing or entered into after the date
hereof that create Liens on any ABL Collateral of the Company or any of its
Subsidiaries to secure any Revolving Obligations.

“Revolving Credit Agreement” means the Credit Agreement, dated as of the date
hereof, among the Company, the Subsidiary Loan Parties, the lenders party
thereto from time to time and GECC, as Administrative Agent, Co-Collateral
Agent, Syndication Agent, Swingline Lender and Supplemental Loan Lender, and
Bank of America, N.A., as Co-Collateral Agent and L/C Issuer.

“Revolving Credit Cap Amount” has the meaning assigned to such term in the
definition of “Revolving Obligations”.

“Revolving Credit Excess Amounts” has the meaning assigned to such term in the
definition of “Revolving Obligations.”

“Revolving Documents” means the Revolving Credit Agreement and the Revolving
Collateral Documents.

“Revolving Guarantee and Collateral Agreement” means the ABL Guarantee and
Collateral Agreement dated as of the date hereof, among the Company, the
Subsidiary Loan Parties and the Revolving Collateral Agent, as amended,
restated, replaced, renewed, extended, supplemented, waived or otherwise
modified in writing from time to time.

“Revolving Liens” means Liens on the ABL Collateral created under the Revolving
Collateral Documents and securing the Revolving Obligations and any Liens
incurred in connection with any Refinancing of Revolving Obligations that are
deemed to be “Revolving Liens” under Section 5.5.

“Revolving Obligations” means all “Obligations” under and as defined in the
Revolving Collateral Documents and all Refinancings of such Obligations.
“Revolving Obligations” shall include all interest accrued or accruing (or which
would, absent commencement of an Insolvency or Liquidation Proceeding, accrue)
after commencement of any Insolvency or Liquidation Proceeding in accordance
with the rate specified in the relevant Revolving Document, whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

Notwithstanding the foregoing or any other provision of this Agreement, if the
sum of the Revolving Obligations consisting of (a) Indebtedness constituting
principal of loans under the Revolving Credit Agreement and the other Revolving
Documents plus (b) the aggregate face amount of all outstanding letters of
credit issued under the Revolving Credit Agreement and the other Revolving
Documents plus (c) all other obligations in the nature of principal obligations,
including obligations under any Hedge Agreement, under the Revolving Credit
Agreement and the other Revolving Documents, shall be in excess of the lesser of
(i) $300,000,000 and (ii) the Facilities Reduction Amount (as defined in the
Term Credit Agreement as in effect on the date hereof) (the “Revolving Credit
Cap Amount”), then that portion of such Indebtedness and face amount of letters
of credit in excess of the Revolving Credit Cap Amount (the “Revolving Credit

 

6



--------------------------------------------------------------------------------

Excess Amounts”), and all interest and reimbursement obligations in respect of
such Revolving Credit Excess Amounts, shall be secured by the Revolving
Collateral Documents but shall not constitute “Revolving Obligations” under this
Agreement, and the Liens created by the Revolving Collateral Documents on the
ABL Collateral, insofar as they secure such Revolving Credit Excess Amounts,
shall be junior and subordinate in all respects to the Term Liens on such ABL
Collateral.

“Revolving Secured Parties” means the “Secured Parties” as defined in the
Revolving Guarantee and Collateral Agreement.

“Secured Parties” means the Revolving Secured Parties and the Term Secured
Parties.

“Standstill Period” has the meaning set forth in Section 3.1.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof. Unless the context indicates otherwise, all references herein to a
“Subsidiary” or “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Loan Parties” has the meaning assigned to such term in the preamble
to this Agreement.

“Term Collateral Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Term Collateral Documents” means the Term Guarantee and Collateral Agreement,
each Term Mortgage and any other documents now existing or entered into after
the date hereof that create Liens on any assets or properties of the Company or
any of its Subsidiaries to secure any Term Obligations.

“Term Credit Agreement” has the meaning assigned to such term in the Recitals to
this Agreement.

“Term Documents” means the Term Credit Agreement and the Term Collateral
Documents.

“Term Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of March 30, 2007, among the Company, the Subsidiary Loan
Parties and the Term Collateral Agent, as amended, restated, replaced, renewed,
extended, supplemented, waived or otherwise modified in writing from time to
time.

“Term Liens” means Liens on the Collateral created under the Term Collateral
Documents and securing the Term Obligations and any judgment Liens referred to
in Section 3.1(e).

 

7



--------------------------------------------------------------------------------

“Term Mortgage” means each mortgage, deed of trust and other document or
instrument under which any Lien on real property owned or leased by any Grantor
is granted to secure any Term Obligations or under which rights or remedies with
respect to such Liens are governed.

“Term Obligations” means all “Obligations” under and as defined in the Term
Collateral Documents and all Refinancings of such Obligations. “Term
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of any Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Term Document, whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding.

“Term Secured Parties” means the “Secured Parties” as defined in the Term
Guarantee and Collateral Agreement.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Term Liens granted on the ABL
Collateral or of any Revolving Liens granted on the ABL Collateral and
notwithstanding any provision of the UCC or any other applicable law or the Term
Documents or the Revolving Documents or any defect or deficiencies in, or
failure to perfect, the Revolving Liens or any other circumstance whatsoever,

 

8



--------------------------------------------------------------------------------

the Term Collateral Agent, on behalf of itself and the Term Secured Parties, and
the Revolving Collateral Agent, on behalf of itself and the Revolving Secured
Parties, hereby agree that:

(a) any Revolving Lien on any ABL Collateral now or hereafter held by or on
behalf of the Revolving Collateral Agent, any Revolving Secured Parties or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Term Lien on such ABL Collateral;

(b) any Term Lien on any ABL Collateral now or hereafter held by or on behalf of
the Term Collateral Agent, any Term Secured Parties or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Revolving Liens on such ABL Collateral; and

(c) notwithstanding any other provision contained in this Agreement, any Liens
on ABL Collateral created by the Revolving Documents, insofar as they secure
Revolving Credit Excess Amounts, shall be junior and subordinate in all respects
to the Term Liens on such ABL Collateral.

2.2 Prohibition on Contesting Liens. The Term Collateral Agent, for itself and
on behalf of each Term Secured Party, agrees that it will not (and hereby waives
any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of any applicable Revolving Lien on any ABL
Collateral or the provisions of this Agreement.

SECTION 3. Enforcement.

3.1 Exercise of Remedies.

(a) Until the Discharge of Revolving Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Term Collateral Agent and the Term Secured
Parties:

(i) will not exercise or seek to exercise any rights or remedies with respect to
any ABL Collateral subject to any Revolving Lien (including the exercise of any
right of setoff or any right under any lockbox agreement, account control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Term Collateral Agent or any Term Secured Party is a
party) or institute any action or proceeding with respect to such rights or
remedies (including any action of foreclosure); provided, however, that the Term
Collateral Agent or any Term Secured Party may exercise any or all such rights
or remedies after a period of 180 days has elapsed since the first date on which
the Term Collateral Agent shall have (A) declared the existence of any Event of
Default under the Term Documents, (B) demanded the repayment of all the
principal amount of the Term Obligations and (C) notified the Revolving
Collateral Agent of such declaration of an Event of Default and demand (the
“Standstill Period”); provided further, however, that notwithstanding anything
herein to the contrary, in no event shall the Term Collateral Agent or any Term
Secured Party exercise any rights or remedies with respect to any ABL Collateral
subject to any Revolving Lien, notwithstanding the expiration of the Standstill
Period, if the Revolving Collateral Agent or Revolving Secured Parties shall
have commenced and be diligently pursuing the

 

9



--------------------------------------------------------------------------------

exercise of rights or remedies with respect to all or any material portion of
such ABL Collateral (prompt notice of such exercise to be given to the Term
Collateral Agent); provided further, however, that the parties hereto
acknowledge and agree that this Section 3.1(a)(i) shall not in any way prohibit
the Term Collateral Agent or any Term Secured Party from exercising any of its
rights during an Insolvency or Liquidation Proceeding to the extent permitted by
the other provisions hereof;

(ii) subject to Section 2.1(c), will not contest, protest or object to any
foreclosure proceeding or action brought by the Revolving Collateral Agent or
any Revolving Secured Party or any other exercise by the Revolving Collateral
Agent or any Revolving Secured Party of any rights and remedies relating to any
ABL Collateral, whether under the applicable Revolving Documents or otherwise;
and

(iii) subject to clause (a)(i) above and except as may be permitted in
Section 3.1(c), will not object to the forbearance by the Revolving Collateral
Agent or any Revolving Secured Party from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
any ABL Collateral subject to any Revolving Lien;

provided that, in the case of clauses (i), (ii) and (iii) above, the Liens
granted on the ABL Collateral to secure the Term Obligations shall attach to any
Proceeds resulting from actions taken by the Revolving Collateral Agent or any
Revolving Secured Party in accordance with this Agreement after application of
such Proceeds to the extent necessary to meet the requirements of a Discharge of
Revolving Obligations.

(b) Subject to the terms and conditions of this Agreement, until the Discharge
of Revolving Obligations has occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor, subject to Section 3.1(a)(i), the Revolving Collateral Agent and the
Revolving Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including the exercise of any right of set-off, any right
under any lockbox agreement, account control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement and the right to credit bid
their debt) and, in the course of such exercise, make related determinations
regarding the release, disposition or restrictions with respect to any ABL
Collateral subject to Revolving Liens without any consultation with or the
consent of the Term Collateral Agent or any Term Secured Party; provided that
the Liens on any ABL Collateral securing any Term Obligations shall remain on
the Proceeds of such Collateral so released or disposed of, subject to the
relative priorities described in Section 2. In exercising rights and remedies
with respect to the ABL Collateral subject to the Revolving Liens, the Revolving
Collateral Agent and each Revolving Secured Party may enforce the provisions of
the applicable Revolving Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in their sole discretion. Such
exercise and enforcement shall include the right of any agent appointed by them
to sell or otherwise dispose of such ABL Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition and to exercise all the
rights and remedies of a secured creditor under the UCC and of a secured
creditor under Bankruptcy Laws of any applicable jurisdiction.

 

10



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the Term Collateral Agent and any Term
Secured Party may:

(i) file a claim or statement of interest with respect to the applicable Term
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

(ii) take any action (not adverse to the priority status of any Revolving Liens
on the ABL Collateral or the rights of the Revolving Collateral Agent or any
Revolving Secured Party to exercise remedies in respect thereof) in order to
create, perfect, preserve or protect its Term Liens on the ABL Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Term
Secured Parties, including any claims secured by the ABL Collateral, in each
case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements to assert rights or
interests that are available to unsecured creditors of the Grantors arising
under any Insolvency or Liquidation Proceeding or any applicable law and that,
in each case, are not inconsistent with the terms of this Agreement;

(v) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Term Obligations and the
Collateral; and

(vi) exercise any of its rights or remedies with respect to the ABL Collateral
after the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(i).

The Term Collateral Agent, on behalf of itself and the Term Secured Parties,
agrees that it will not take or receive any ABL Collateral subject to any
Revolving Lien or any Proceeds of any such ABL Collateral in connection with the
exercise of any right or remedy (including set-off) with respect to such ABL
Collateral in its capacity as a creditor in violation of this Agreement. Without
limiting the generality of the foregoing, unless and until the Discharge of
Revolving Obligations has occurred, except as expressly provided in
Section 3.1(a), Section 6.3(b) and this Section 3.1(c), the sole right of the
Term Collateral Agent and the Term Secured Parties with respect to any ABL
Collateral subject to any Revolving Lien is to hold a Lien on such ABL
Collateral pursuant to the applicable Term Collateral Documents for the period
and to the extent granted therein and to receive a share of the Proceeds
thereof, if any, after the Discharge of Revolving Obligations has occurred.

(d) Subject to Sections 3.1(a), 3.1(c) and 6.3(b):

(i) the Term Collateral Agent, for itself and on behalf of the Term Secured
Parties, agrees that it and the Term Secured Parties will not take any action
that would hinder or delay any exercise of remedies with respect to the ABL
Collateral under the applicable Revolving Documents or the realization of the
full value of any ABL Collateral in which the Revolving Collateral Agent has
Liens or would otherwise be prohibited hereunder, including any sale, lease,
exchange, transfer or other disposition of any ABL Collateral subject to any
Revolving Lien, whether by foreclosure or otherwise;

 

11



--------------------------------------------------------------------------------

(ii) the Term Collateral Agent, for itself and on behalf of the Term Secured
Parties, hereby waives any and all rights it or the Term Secured Parties may
have as junior lien creditors or otherwise to object to the manner in which the
Revolving Collateral Agent or any Revolving Secured Party seeks to enforce or
realize on the Revolving Liens on the ABL Collateral in accordance with this
Agreement, regardless of whether any action or failure to act by or on behalf of
the Revolving Collateral Agent or such Revolving Secured Party is adverse to the
interests of the Term Secured Parties; and

(iii) the Term Collateral Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in the Term Collateral Documents or any other
Term Document (other than this Agreement) shall be deemed to restrict in any way
the rights and remedies of the Revolving Collateral Agent or any Revolving
Secured Party with respect to the ABL Collateral subject to their Revolving
Liens as set forth in this Agreement and the Revolving Documents.

(e) Except as otherwise specifically set forth in Sections 3.1(a) and 3.1(d),
the Term Collateral Agent and the Term Secured Parties may exercise rights and
remedies as unsecured creditors against the Company or any other Person that has
guaranteed or granted Liens to secure the Term Obligations in accordance with
the terms of the Term Documents and applicable law; provided that in the event
that any Term Secured Party becomes a judgment Lien creditor in respect of any
ABL Collateral subject to any Revolving Lien as a result of its enforcement of
its rights as an unsecured creditor with respect to the applicable Term
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes of this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the Term Collateral
Agent or any Term Secured Party of the required or permitted payments of
interest, principal and other amounts owed in respect of the applicable Term
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Term Collateral Agent or any Term Secured Party of rights or
remedies against the ABL Collateral as a secured creditor (including set-off) or
enforcement in contravention of this Agreement of any Term Lien on ABL
Collateral held by any of them. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the Revolving Collateral Agent or any
Revolving Secured Party may have with respect to any ABL Collateral subject to
its Revolving Liens.

SECTION 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of Revolving Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, ABL Collateral or
Proceeds thereof received in connection with the sale or other disposition of,
or collection on, such ABL Collateral upon the exercise of remedies by the
Revolving Collateral Agent or any Revolving Secured Parties shall be applied by
the Revolving Collateral Agent to the applicable Revolving Obligations. Upon the
Discharge of Revolving Obligations, the Revolving Collateral Agent shall deliver
to the Term Collateral Agent any ABL Collateral and Proceeds thereof held by the
Revolving Collateral Agent in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Term Collateral Agent to the Term Obligations.

 

12



--------------------------------------------------------------------------------

4.2 Payments Over in Violation of Agreement. So long as the Discharge of
Revolving Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor, if the Term Collateral Agent or any Term Secured Party receives any ABL
Collateral subject to any Revolving Lien or any Proceeds thereof in connection
with (i) the exercise of any right or remedy (including set-off) relating to
such ABL Collateral in contravention of this Agreement or (ii) the transfer of
such ABL Collateral or Proceeds to the Term Collateral Agent or the Term Secured
Party (pursuant to this paragraph or otherwise) by any Person holding a Lien on
such ABL Collateral that is subordinate to the Lien of the Term Collateral Agent
or the Term Secured Party, such ABL Collateral or Proceeds shall be segregated
and held in trust and forthwith paid over to the Revolving Collateral Agent for
the benefit of the applicable Revolving Secured Parties in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The Revolving Collateral Agent is hereby
authorized to make any such endorsements as agent for the Term Collateral Agent
or the Term Secured Parties (such authorization being coupled with an interest
and irrevocable until the Discharge of Revolving Obligations).

SECTION 5. Other Agreements.

5.1 Releases. (a) If in connection with the exercise of the Revolving Collateral
Agent’s remedies in respect of any ABL Collateral subject to its Revolving Liens
as provided for in Section 3.1, the Revolving Collateral Agent, for itself or on
behalf of any of the Revolving Secured Parties, releases any of its Liens on any
part of such ABL Collateral, then the Term Liens of the Term Collateral Agent,
for itself or for the benefit of the Term Secured Parties, on such ABL
Collateral shall be automatically, unconditionally and simultaneously released.
The Term Collateral Agent, for itself and on behalf of the Term Secured Parties,
promptly shall execute and deliver to the Revolving Collateral Agent such
termination statements, releases and other documents as the Revolving Collateral
Agent may request to effectively confirm such release.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any ABL Collateral (collectively, a “Disposition”) permitted
under the terms of both the Revolving Documents and the Term Documents (other
than in connection with the exercise of the Revolving Collateral Agent’s
remedies in respect of any ABL Collateral as provided for in Section 3.1) the
Revolving Collateral Agent, for itself or on behalf of any of the Revolving
Secured Parties, releases any of its Revolving Liens on any part of ABL
Collateral other than (A) in connection with the Discharge of Revolving
Obligations or (B) after the occurrence and during the continuance of any Event
of Default under and as defined in the Term Documents, then the Term Liens of
the Term Collateral Agent on such Collateral shall be automatically,
unconditionally and simultaneously released. The Term Collateral Agent, for
itself and on behalf of the Term Secured Parties, promptly shall execute and
deliver to the Revolving Collateral Agent such termination statements, releases
and other documents as the Revolving Collateral Agent may request to effectively
confirm such release.

(c) Until the Discharge of Revolving Obligations occurs, the Term Collateral
Agent, for itself and on behalf of the Term Secured Parties, hereby irrevocably
constitutes and appoints the Revolving Collateral Agent and any officer or agent
of the Revolving Collateral Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Term Collateral Agent or the Term Secured Parties or in
the Revolving Collateral Agent’s own name, from time to time in the Revolving
Collateral Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all action and to execute any and all documents and
instruments which may be necessary or appropriate to accomplish the purposes of
this Section 5.1, including any endorsements or other instruments of transfer or
release.

 

13



--------------------------------------------------------------------------------

(d) Until the Discharge of Revolving Obligations occurs, to the extent that the
Revolving Collateral Agent or the Revolving Secured Parties (i) have released
any Revolving Lien on any ABL Collateral and such Lien is later reinstated or
(ii) obtain any new Liens from any Grantor, then the Term Collateral Agent, for
itself and for the Term Secured Parties, shall be granted a Lien on any such
Collateral, subject, if such Collateral is ABL Collateral, to the Lien
subordination provisions of this Agreement.

5.2 Insurance. Unless and until the Discharge of Revolving Obligations has
occurred, subject to the terms of, and the rights of the Grantors under, the
applicable Revolving Documents, the Revolving Collateral Agent and Revolving
Secured Parties shall have the right, in consultation with and subject to the
consent of the Company (unless an Event of Default shall have occurred and be
continuing and except as otherwise provided in the Revolving Documents), to
adjust settlement for any insurance policy covering any ABL Collateral subject
to the Revolving Liens in the event of any loss thereunder and, in consultation
with and subject to the consent of the Company (unless an Event of Default shall
have occurred and be continuing and except as otherwise provided in the
Revolving Documents), to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting such ABL
Collateral. Unless and until the Discharge of Revolving Obligations has
occurred, and subject to the rights of the Grantors under the Revolving
Documents, all Proceeds of any such policy and any such award (or any payments
with respect to a deed in lieu of condemnation) if with respect to such ABL
Collateral shall be paid to the Revolving Collateral Agent for the benefit of
the Revolving Secured Parties to the extent required under the Revolving
Documents (including for purposes of cash collateralization of letters of
credit) and thereafter, to the extent no Revolving Obligations are outstanding,
and subject to the rights of the Grantors under the Term Documents, to the Term
Collateral Agent for the benefit of the Term Secured Parties to the extent
required under the Term Documents and then, to the extent no Term Obligations
are outstanding, to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct. Until the Discharge of Revolving Obligations has occurred, if the Term
Collateral Agent or any Term Secured Party shall, at any time, receive any
Proceeds of any such insurance policy or any such award or payment, in each case
with respect to such ABL Collateral, in contravention of this Agreement, it
shall segregate and hold in trust and forthwith pay such Proceeds over to the
Revolving Collateral Agent in accordance with the terms of Section 4.2.

5.3 Amendments to Revolving Documents and Term Documents. (a) Each of the
Revolving Documents and the Term Documents may be amended, supplemented or
otherwise modified in accordance with the terms thereof, and all Indebtedness
under the Revolving Credit Agreement and the Term Credit Agreement may be
Refinanced in accordance with the terms thereof, except, in each case, as
prohibited under the Revolving Credit Agreement or the Term Credit Agreement,
each as in effect on the date hereof and as amended from time to time (but
without giving effect to any amendment, supplement or modification that
prohibits or restricts the amendment or modification of the Revolving Credit
Agreement or the Term Credit Agreement or the Refinancing of any Indebtedness
under either such agreement to a greater extent than the provisions in effect on
the date hereof). The Revolving Collateral Agent, on behalf of the Revolving
Secured Parties, and the Company agree that the Revolving Documents will not
restrict the amendment, supplement or modification of the Term Documents to a
greater extent than the Term Credit Agreement, as in effect on the date hereof,
restricts the amendment, supplement or modification of the Revolving Documents.
In the event any Indebtedness under

 

14



--------------------------------------------------------------------------------

the Revolving Credit Agreement or the Term Credit Agreement is Refinanced, the
holders of such Refinancing debt shall bind themselves in a writing addressed to
the Term Collateral Agent or the Revolving Collateral Agent, as the case may be,
for the benefit of the Term Secured Parties or the Revolving Secured Parties, as
applicable, to the terms of this Agreement. No amendment, supplement or other
modification of any Revolving Document or any Term Document shall affect the
Lien subordination or other provisions of this Agreement.

(b) In the event the Revolving Collateral Agent or Revolving Secured Parties and
any Grantor enter into any amendment, waiver or consent in respect of any
Revolving Collateral Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any such
Revolving Collateral Document or changing in any manner the rights of the
Revolving Collateral Agent, such Revolving Secured Parties, the Company or any
other Grantor thereunder, then such amendment, waiver or consent, solely insofar
as it relates to ABL Collateral and the rights of the Revolving Collateral Agent
with respect thereto, shall apply automatically to any comparable provision of
each Comparable Term Collateral Document without the consent of the Term
Collateral Agent or the Term Secured Parties and without any action by the Term
Collateral Agent, the Company or any other Grantor, provided that:

(i) no such amendment, waiver or consent shall have the effect of:

(A) removing or releasing assets subject to the Lien of the Term Collateral
Document, except to the extent that a release of such Lien is permitted or
required by Section 5.1 or consented to by the Term Collateral Agent or the Term
Secured Parties and provided that there is a corresponding release of the Liens
securing the applicable Revolving Obligations;

(B) imposing duties on the Term Collateral Agent without its consent;

(C) permitting other Liens on the Collateral not permitted under the terms of
the Term Documents or Section 6; or

(D) being prejudicial to the interests of the Term Secured Parties to a greater
extent than the Revolving Secured Parties; and

(ii) notice of such amendment, waiver or consent shall have been given to the
Term Collateral Agent within ten (10) Business Days after the effective date of
such amendment, waiver or consent.

5.4 Bailee for Perfection. (a) The Revolving Collateral Agent agrees to hold
that part of the ABL Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such ABL
Collateral being the “Pledged Collateral”), as collateral agent for the
Revolving Secured Parties and as bailee for the Term Collateral Agent (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the UCC), solely for the purpose of
perfecting the security interest granted under the applicable Revolving
Documents and Term Documents, respectively, subject to the terms and conditions
of this Section 5.4.

 

15



--------------------------------------------------------------------------------

(b) The Revolving Collateral Agent shall have no obligation whatsoever to the
Term Collateral Agent or any Term Secured Party to ensure that the Pledged
Collateral is genuine or owned by any of the Grantors or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.4. The
duties or responsibilities of the Revolving Collateral Agent under this
Section 5.4 shall be limited solely to holding the Pledged Collateral as bailee
in accordance with this Section 5.4 and delivering the Pledged Collateral upon
the applicable Discharge of Revolving Obligations as provided in paragraph
(d) below.

(c) The Revolving Collateral Agent acting pursuant to this Section 5.4 shall not
have by reason of the Revolving Collateral Documents, the Term Collateral
Documents, this Agreement or any other document a fiduciary relationship in
respect of the Term Collateral Agent or any Term Secured Party or any liability
to the Term Collateral Agent or any Term Secured Party absent gross negligence
or willful misconduct on the part of the Revolving Collateral Agent.

(d) Upon the Discharge of Revolving Obligations, the Revolving Collateral Agent
shall deliver the remaining Pledged Collateral held or controlled by it (if
any), together with any necessary endorsements, first, to the Term Collateral
Agent to the extent Term Obligations remain outstanding, and second, to the
Company to the extent no Revolving Obligations or Term Obligations remain
outstanding (in each case, so as to allow such Person to obtain possession or
control of such Pledged Collateral). The Revolving Collateral Agent further
agrees, upon the Discharge of Revolving Obligations, to take all other action
reasonably requested by any Term Collateral Agent in connection with the Term
Collateral Agent obtaining a first-priority interest in such Pledged Collateral
or as a court of competent jurisdiction may otherwise direct.

(e) Subject to the terms of this Agreement, so long as the Discharge of
Revolving Obligations has not occurred, the Revolving Collateral Agent shall be
entitled to deal with the Pledged Collateral or ABL Collateral within its
“control” in accordance with the terms of this Agreement and the Revolving
Documents.

5.5 When Discharge of Revolving Obligations Deemed Not to Have Occurred. If the
Company enters into any Refinancing of any Revolving Document evidencing
Revolving Obligations which Refinancing is permitted by the Term Documents, then
a Discharge of Revolving Obligations shall be deemed not to have occurred for
all purposes of this Agreement and, from and after the date on which the New
Revolving Credit Debt Notice is delivered to the Term Collateral Agent in
accordance with the next sentence, the obligations under such Refinancing of the
Revolving Document shall automatically be treated as Revolving Obligations, and
the Liens securing such Revolving Obligations shall be treated as Revolving
Liens, for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of ABL Collateral set forth herein, and the
Revolving Collateral Agent under such Revolving Documents shall be the Revolving
Collateral Agent for all purposes of this Agreement. Upon receipt of a notice
(the “New Revolving Credit Debt Notice”) stating that the Company has entered
into a new Revolving Document (which notice shall include the identity of the
new Revolving Collateral Agent, such agent, the “New Revolving Collateral
Agent”), the Revolving Collateral Agent and the Term Collateral Agent shall
promptly (a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such New Revolving Collateral
Agent shall reasonably request in order to provide to the New Revolving
Collateral Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement, and (b) deliver to the New
Revolving Collateral Agent any Pledged Collateral held by it together with any
necessary endorsements (or otherwise allow

 

16



--------------------------------------------------------------------------------

the New Revolving Collateral Agent to obtain control of such Pledged
Collateral). The New Revolving Collateral Agent shall agree in a writing
addressed to the Term Collateral Agent for the benefit of the Term Secured
Parties to be bound by the terms of this Agreement. If the new Revolving
Obligations under the new Revolving Documents are secured by assets of the
Grantors that do not also secure any Term Obligations, then such Term
Obligations shall be secured at such time by a Lien on such assets to the same
extent provided in the applicable Term Collateral Documents and this Agreement.

5.6 Purchase Right. Without prejudice to the enforcement of the Revolving
Secured Parties’ remedies, the Revolving Collateral Agent, on behalf of the
Revolving Secured Parties, agrees that at any time following an acceleration of
any Revolving Obligations in accordance with the terms of the Revolving
Documents, the Revolving Secured Parties will offer the Term Secured Parties in
writing (with a copy of such notice to the Company simultaneously therewith) the
option to purchase for cash the entire aggregate amount of such accelerated
Revolving Obligations (including unfunded commitments under the applicable
Revolving Documents, if any) at par plus accrued interest, fees and expenses
(without regard to any prepayment penalty or premium), without warranty or
representation or recourse, on a pro rata basis from the Revolving Secured
Parties. The Term Secured Parties shall irrevocably accept or reject such offer
within ten (10) Business Days of the receipt thereof and the parties shall
endeavor to close promptly thereafter using the applicable assignment forms set
forth in the Revolving Documents. If the Term Secured Parties accept such offer,
it shall be exercised pursuant to documentation mutually acceptable to the
Revolving Collateral Agent and the Term Collateral Agent. If the Term Secured
Parties reject such offer (or do not so irrevocably accept such offer within the
required period), the Revolving Secured Parties shall have no further
obligations under this Section 5.6.

5.7 Rights of Access and Use. (a) In the event that the Term Collateral Agent
shall acquire control or possession of any of the Non-ABL Collateral or shall,
through the exercise of remedies under the Term Collateral Documents or
otherwise, sell any of the Non-ABL Collateral to any third party (a “Third Party
Purchaser”), the Term Collateral Agent shall permit the Revolving Collateral
Agent (or require as a condition of such sale to the Third Party Purchaser that
the Third Party Purchaser agree to permit the Revolving Collateral Agent), at
its option and in accordance with applicable law, and at the expense of the
Revolving Secured Parties: (i) to enter any or all of the Non-ABL Collateral
under such control or possession (or sold to a Third Party Purchaser) consisting
of real property during normal business hours or in order to inspect, remove or
take any action with respect to the ABL Collateral or to enforce the Revolving
Collateral Agent’s rights with respect thereto, including, but not limited to,
the examination and removal of ABL Collateral and the examination and
duplication of the books and records of any Grantor related to the ABL
Collateral, or to otherwise handle, deliver, ship, transport, deal with or
dispose of any ABL Collateral, such right to include, without limiting the
generality of the foregoing, the right to conduct one or more public or private
sales or auctions thereon; and (ii) use any of the Non-ABL Collateral under such
control or possession (or sold to a Third Party Purchaser) consisting of
equipment (including computers or other data processing equipment related to the
storage or processing of records, documents or files pertaining to the ABL
Collateral) to handle, deal with or dispose of any ABL Collateral pursuant to
the rights of the Revolving Collateral Agent and Revolving Secured Parties as
set forth in the Revolving Documents, the UCC of any applicable jurisdiction and
other applicable law. The Term Collateral Agent shall not have any
responsibility or liability for the acts or omissions of the Revolving
Collateral Agent or any Revolving Secured Parties, and the Revolving Collateral
Agent and the Revolving Secured Parties shall not have any responsibility or
liability for the acts or omissions of the Term Collateral Agent, in each case
arising in connection with such other Person’s use and/or occupancy of any of
the Non-ABL Collateral. The rights of the Revolving

 

17



--------------------------------------------------------------------------------

Collateral Agent set forth in clauses (i) and (ii) above as to the Non-ABL
Collateral shall be irrevocable and shall continue at the Revolving Collateral
Agent’s option for a period of one hundred and eighty (180) days from the date
on which the Term Collateral Agent has notified the Revolving Collateral Agent
that the Term Collateral Agent has acquired possession or control of any of the
Non-ABL Collateral.

(b) During the period of actual occupation, use and/or control by the Revolving
Collateral Agent of any Non-ABL Collateral (or any assets or property subject to
a leasehold interest constituting Non-ABL Collateral), the Revolving Secured
Parties shall be obligated (i) to reimburse the Term Secured Parties for their
pro rata share of all utilities, taxes, insurance and all other operating costs
of such Non-ABL Collateral used by them during any such period of actual
occupation, use and/or control to the extent the same are actually paid by the
Term Secured Parties, (ii) to repair at their expense any physical damage to
such Non-ABL Collateral resulting from such occupancy, use or control, and to
leave such Non-ABL Collateral in substantially the same condition as it was at
the commencement of such occupancy, use or control, (iii) to deliver to the Term
Collateral Agent a certificate of insurance showing property and liability
coverage reasonably satisfactory to the Term Collateral Agent on such Non-ABL
Collateral during any such period of actual occupation, use and/or control
thereof by the Revolving Collateral Agent and naming the Term Collateral Agent
as an additional named insured and (iv) to indemnify and hold harmless the Term
Secured Parties from and against any third party claims against the Term Secured
Parties resulting from actions or omissions by the Revolving Secured Parties or
their agents or representatives during the period of such occupancy, use or
control by the Revolving Collateral Agent. Without limiting the rights granted
in this paragraph, the Revolving Collateral Agent and the Revolving Secured
Parties shall cooperate with the Term Secured Parties in connection with any
efforts made by the Term Collateral Agent or the Term Secured Parties to sell
the Non-ABL Collateral.

(c) In addition to and not in limitation of Section 5.7(a), in connection with
any enforcement action by the Revolving Collateral Agent, the Term Collateral
Agent hereby grants to the Revolving Collateral Agent a non-exclusive,
irrevocable royalty free license with respect to any intellectual property
necessary to realize upon any ABL Collateral for the purpose of effecting such
realization.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues. Until the Discharge of Revolving Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the Revolving Collateral Agent shall desire to
permit the use of “Cash Collateral” (as such term is defined in Section 363(a)
of the Bankruptcy Code) which constitutes ABL Collateral or to permit the
Company or any other Grantor to obtain financing from the Revolving Secured
Parties under Section 364 of the Bankruptcy Code or any similar Bankruptcy Law
(“DIP Financing”), then the Term Collateral Agent, on behalf of itself and the
Term Secured Parties, agrees that it will raise no objection to such Cash
Collateral use or DIP Financing, insofar as its rights with respect to the ABL
Collateral are affected, so long as (i) such Cash Collateral use or DIP
Financing is on commercially reasonable terms and, if required by applicable
law, is approved by the Governmental Authority having jurisdiction over such
Insolvency or Liquidation Proceeding, (ii) the Term Collateral Agent and the
Term Secured Parties retain the right to object to any ancillary agreements or
arrangements regarding such Cash Collateral use or DIP Financing that are
materially prejudicial to their interests and (iii) such DIP Financing does not
compel the Company to seek confirmation of a specific plan of reorganization for
which all or substantially all of the material terms are set forth in the DIP
Financing

 

18



--------------------------------------------------------------------------------

documentation or a related document and the DIP Financing documentation or Cash
Collateral order does not expressly require the liquidation of Collateral prior
to a default under the DIP Financing documentation or Cash Collateral order. To
the extent the Revolving Liens are subordinated to or pari passu with such DIP
Financing which meets the requirements of clauses (i) through (iii) above, the
Term Collateral Agent will subordinate its Term Liens in the ABL Collateral to
the Liens securing such DIP Financing (and all obligations relating thereto) and
will not request adequate protection or any other relief in connection with its
rights as a holder of Liens on the ABL Collateral (except as expressly agreed by
the Revolving Collateral Agent or to the extent permitted by Section 6.3).

6.2 Relief from the Automatic Stay. Until the Discharge of Revolving Obligations
has occurred, the Term Collateral Agent, on behalf of itself and the Term
Secured Parties, agrees that none of them shall seek (or support any other
Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the ABL Collateral in which
it holds Revolving Liens, without the prior written consent of the Revolving
Collateral Agent, unless a motion for adequate protection permitted under
Section 6.3 has been denied by the Bankruptcy Court. The Term Collateral Agent,
on behalf of itself and the Term Secured Parties, agrees that none of them shall
oppose (or support any other Person opposing) any motion the Revolving
Collateral Agent seeking relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the ABL Collateral in which
it holds Revolving Liens.

6.3 Adequate Protection.

(a) The Term Collateral Agent, on behalf of itself and the Term Secured Parties,
agrees that none of them shall contest (or support any other Person contesting):

(i) any request by the Revolving Collateral Agent or Revolving Secured Parties
for adequate protection with respect to Revolving Liens in ABL Collateral; or

(ii) any objection by the Revolving Collateral Agent or Revolving Secured
Parties to any motion, relief, action or proceeding based on the Revolving
Collateral Agent or Revolving Secured Parties claiming a lack of adequate
protection with respect to Revolving Liens in ABL Collateral.

(b) Notwithstanding Section 6.3(a), in any Insolvency or Liquidation Proceeding:

(i) if the Revolving Secured Parties (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
Cash Collateral use or DIP Financing and such additional collateral is the type
of asset or property that would constitute ABL Collateral, then (A) the Term
Collateral Agent, on behalf of itself or any of the Term Secured Parties, may
seek or request adequate protection in the form of a Lien on such additional
collateral, which Lien will be subordinated to the Liens securing the Revolving
Obligations and such Cash Collateral use or DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens on ABL Collateral
securing the Term Obligations are so subordinated to the Liens on ABL Collateral
securing the Revolving Obligations under this Agreement and (B) subject to
clause (ii) below, the Revolving Collateral Agent, on behalf of itself and the
Revolving Secured Parties, agrees that none of them shall contest (or support
any other

 

19



--------------------------------------------------------------------------------

Person contesting) (1) any request by the Term Collateral Agent or any Term
Secured Party for adequate protection pursuant to the preceding clause (A) or
(2) any objection to any motion, relief, action or proceeding in support of a
request for adequate protection pursuant to the preceding clause (A); and

(ii) in the event the Term Collateral Agent, on behalf of itself or any Term
Secured Parties, seeks or requests adequate protection in respect of Term
Obligations and such adequate protection is granted in the form of additional
collateral of a type of asset or property that would constitute ABL Collateral,
then the Term Collateral Agent, on behalf of itself and the Term Secured
Parties, agrees that the Revolving Collateral Agent shall also be granted a Lien
on such additional collateral as security for the Revolving Obligations and for
any Cash Collateral use or DIP Financing provided by the Revolving Secured
Parties and that any Lien on such additional collateral securing the applicable
Term Obligations shall be subordinated to the Lien on such collateral securing
the Revolving Obligations and any such DIP Financing provided by the Revolving
Secured Parties (and all obligations relating thereto) and to any other Liens
granted to the Revolving Secured Parties as adequate protection on the same
basis as the other Liens on ABL Collateral securing the Term Obligations are so
subordinated to the Liens on ABL Collateral securing the Revolving Obligations
under this Agreement. Except in connection with the exercise of remedies with
respect to the ABL Collateral, nothing herein shall limit the rights of the Term
Collateral Agent or any Term Secured Parties from seeking adequate protection
with respect to their rights in the Collateral in any Insolvency or Liquidation
Proceeding (including adequate protection in the form of a cash payment,
periodic cash payments or otherwise).

6.4 No Waiver. Subject to Sections 3.1(a), 3.1(d) and 6.3(b), nothing contained
herein shall prohibit or in any way limit the Revolving Collateral Agent or any
Revolving Secured Party from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by the Term Collateral Agent or any
Term Secured Parties in respect of the ABL Collateral, including the seeking by
the Term Collateral Agent or any Term Secured Parties of adequate protection or
the asserting by the Term Collateral Agent or any Term Secured Parties of any
rights and remedies under the applicable Term Documents or otherwise, in each
case to the extent affecting (i) the Revolving Collateral Agent’s or such
Revolving Secured Parties’ rights in ABL Collateral or (ii) the amount of
Indebtedness that is secured by a Lien on ABL Collateral that is senior to that
of the Revolving Collateral Agent or such Revolving Secured Parties. Except as
otherwise contemplated by the other provisions of this Agreement, nothing
contained in this Agreement shall prohibit or in any way limit the Term
Collateral Agent or any Term Secured Party from objecting in an Insolvency or
Liquidation Proceeding or objecting to any action taken by the Revolving
Collateral Agent or any Revolving Secured Party.

6.5 Avoidance Issues. If any Revolving Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
Revolving Obligations (a “Recovery”), then such Revolving Secured Party shall be
entitled to a reinstatement of the applicable Revolving Obligations with respect
to all such recovered amounts. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.

6.6 Post-Petition Interest. (a) Neither the Term Collateral Agent nor any Term
Secured Party shall oppose or seek to challenge any claim by the Revolving
Collateral Agent or

 

20



--------------------------------------------------------------------------------

any Revolving Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Revolving Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of any applicable Revolving Secured
Party’s Lien on the ABL Collateral, without regard to the existence of the Term
Lien of the Term Collateral Agent on behalf of the Term Secured Parties on the
ABL Collateral.

(b) Neither the Revolving Collateral Agent nor any Revolving Secured Party shall
oppose or seek to challenge any claim by the Term Collateral Agent or any Term
Secured Party for allowance in any Insolvency or Liquidation Proceeding of Term
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Lien of the Term Collateral Agent on behalf of the Term
Secured Parties on the Collateral (after taking into account any Lien of the
Revolving Collateral Agent on behalf of the Revolving Secured Parties in any ABL
Collateral).

6.7 Waiver. Except as otherwise contemplated by the other provisions of this
Agreement, the Term Collateral Agent, for itself and on behalf of the Term
Secured Parties, waives any claim it may hereafter have against any Revolving
Secured Party arising out of the election by any Revolving Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash
collateral or financing arrangement or out of any grant of a security interest
in connection with the ABL Collateral in any Insolvency or Liquidation
Proceeding.

6.8 Separate Grants of Security and Separate Classification. Each of the
Revolving Collateral Agent, for itself and on behalf of the Revolving Secured
Parties, and the Term Collateral Agent, for itself and on behalf of the Term
Secured Parties, acknowledges and agrees that (a) the grants of Liens pursuant
to the Revolving Collateral Documents and the Term Collateral Documents
constitute separate and distinct grants of Liens; and (b) because of, among
other things, their differing rights in the ABL Collateral, the Revolving
Obligations and the Term Obligations are fundamentally different from one
another and must be separately classified in any plan of reorganization proposed
or adopted in an Insolvency or Liquidation Proceeding (other than any such plan
of reorganization that provides for the payment in full and in cash of the
aggregate amount of (and accrued interest, fees and expenses under) the
Revolving Obligations and Term Obligations). To further effectuate the intent of
the parties as provided in the immediately preceding sentence, if it is held
that the claims of the Revolving Secured Parties and the Term Secured Parties or
any of them in respect of any ABL Collateral constitute only one secured claim
(rather than separate classes of secured claims), then each of the parties
hereto hereby acknowledges and agrees that, subject to Sections 2.1 and 4.1, all
distributions shall be made as if there were separate classes of secured claims
against the Grantors in respect of such ABL Collateral (with the effect being
that, to the extent that the aggregate value of such ABL Collateral is
sufficient (for this purpose ignoring all claims held by the Term Secured
Parties), the Revolving Secured Parties shall be entitled to receive, in
addition to amounts otherwise distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, including any additional interest payable pursuant to
the applicable Revolving Documents arising from or related to a default, which
is disallowed as a claim in any Insolvency or Liquidation Proceeding before any
distribution in respect of ABL Collateral is made in respect of the claims held
by the Term Secured Parties, with the Term Collateral Agent, for itself and on
behalf of the Term Secured Parties, hereby acknowledging and agreeing to turn
over to the Revolving Collateral Agent, for itself and on behalf of the
Revolving Secured Parties, amounts otherwise received or receivable by them to
the extent necessary to effectuate the intent of this sentence (with respect to
the payment of post-petition interest), even if such turnover has the effect of
reducing the claim or recovery of the Term Secured Parties).

 

21



--------------------------------------------------------------------------------

6.9 Voting. Each of the parties hereto acknowledges and agrees that the Term
Collateral Agent and each Term Secured Party shall not be required to vote to
approve any plan of reorganization for any reason. Except as otherwise
contemplated by (i) the applicable plan of reorganization and mutually agreed to
by the parties thereto or (ii) the other provisions of the Credit Documents, the
Credit Documents shall not require any Secured Party to agree that any provision
of any Credit Document shall survive the effectiveness of a plan of
reorganization in an Insolvency or Liquidation Proceeding.

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, the
Revolving Collateral Agent, on behalf of itself and the Revolving Secured
Parties, acknowledges that it and the Revolving Secured Parties have,
independently and without reliance on the Term Collateral Agent or Term Secured
Parties, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into the Revolving Documents and
be bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Revolving Documents
or this Agreement. The Term Collateral Agent, on behalf of itself and the Term
Secured Parties, acknowledges that it and the Term Secured Parties have,
independently and without reliance on the Revolving Collateral Agent or any
Revolving Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Term Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the Term Documents or this Agreement.

7.2 No Warranties or Liability. The Revolving Collateral Agent, on behalf of
itself and the Revolving Secured Parties, acknowledges and agrees that the Term
Collateral Agent and the Term Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Term
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided herein, the Term Secured Parties
will be entitled to manage and supervise their respective loans and extensions
of credit under the Term Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. Except as otherwise
provided herein, the Term Collateral Agent, on behalf of itself and the Term
Secured Parties, acknowledges and agrees that the Revolving Collateral Agent and
the Revolving Secured Parties have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Revolving
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided herein, the Revolving Secured
Parties will be entitled to manage and supervise their respective loans and
extensions of credit under the applicable Revolving Documents in accordance with
law and as they may otherwise, in their sole discretion, deem appropriate. None
of the Term Collateral Agent or the Term Secured Parties shall have any duty to
the Revolving Collateral Agent or the Revolving Secured Parties, and none of the
Revolving Collateral Agent or the Revolving Secured Parties shall have any duty
to any Term Collateral Agent or the Term Secured Parties, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Company or any
other Grantor (including any Revolving Documents and Term Documents), regardless
of any knowledge thereof which they may have or be charged with.

 

22



--------------------------------------------------------------------------------

7.3 No Waiver of Lien Priorities. (a) No right of any Revolving Secured Parties,
the Revolving Collateral Agent or any of them to enforce any provision of this
Agreement or any Revolving Document shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of the Company or any other
Grantor or by any act or failure to act by any Revolving Secured Party or the
Revolving Collateral Agent, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement, any of the Revolving
Documents or any of the Term Documents, regardless of any knowledge thereof
which the Revolving Collateral Agent or any Revolving Secured Parties, or any of
them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Company and the other Grantors under the Revolving
Documents and subject to the provisions of Section 5.3(a)), any Revolving
Secured Parties, the Revolving Collateral Agent and any of them may, at any time
and from time to time in accordance with the applicable Revolving Documents
and/or applicable law, without the consent of, or notice to, the Term Collateral
Agent or any Term Secured Parties, without incurring any liabilities to the Term
Collateral Agent or any Term Secured Parties and without impairing or releasing
the Lien priorities and other benefits provided in this Agreement (even if any
right of subrogation or other right or remedy of the Term Collateral Agent or
any Term Secured Parties is affected, impaired or extinguished thereby) do any
one or more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Revolving Obligations or any Revolving Lien on any Collateral or guarantee
thereof or any liability of the Company or any other Grantor, or any liability
incurred directly or indirectly in respect thereof (including any increase in or
extension of the applicable Revolving Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Revolving Liens held by
the Revolving Collateral Agent or any such Revolving Secured Parties, the
applicable Revolving Obligations or any of the applicable Revolving Documents;
provided that any such increase in such Revolving Obligations shall not increase
the sum of the Indebtedness constituting principal under the Revolving Credit
Agreement and the face amount of any letters of credit issued under the
Revolving Credit Agreement to an amount in excess of the Revolving Credit Cap
Amount;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the ABL Collateral subject to
its Revolving Lien or any liability of the Company or any other Grantor to such
Revolving Secured Parties or the Revolving Collateral Agent, or any liability
incurred directly or indirectly in respect thereof;

(iii) settle or compromise any Revolving Obligation or any other liability of
the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the applicable
Revolving Obligations) in any manner or order; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company, any other Grantor or any

 

23



--------------------------------------------------------------------------------

ABL Collateral subject to its Revolving Lien and any security and any guarantor
or any liability of the Company or any other Grantor to the applicable Revolving
Secured Parties or any liability incurred directly or indirectly in respect
thereof.

(c) Except as otherwise provided herein, the Term Collateral Agent, on behalf of
itself and the Term Secured Parties, also agrees that the Revolving Secured
Parties and the Revolving Collateral Agent shall have no liability to the Term
Collateral Agent or any Term Secured Parties, and the Term Collateral Agent, on
behalf of itself and the Term Secured Parties, hereby waives any claim against
any Revolving Secured Party or the Revolving Collateral Agent arising out of any
and all actions which such Revolving Secured Parties or the Revolving Collateral
Agent may take or permit or omit to take with respect to:

(i) the Revolving Documents (other than as provided in this Agreement);

(ii) the collection of the Revolving Obligations; or

(iii) the foreclosure upon, or sale, liquidation or other disposition of, any
ABL Collateral subject to the Revolving Liens. The Term Collateral Agent, on
behalf of itself and the Term Secured Parties, agrees that the Revolving Secured
Parties and the Revolving Collateral Agent have no duty to them in respect of
the maintenance or preservation of any Collateral subject to the Revolving
Liens, the Revolving Obligations or otherwise.

(d) Until the Discharge of Revolving Obligations, the Term Collateral Agent, on
behalf of itself and the Term Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to any ABL Collateral subject to any Revolving
Lien or any other similar rights a junior secured creditor may have under
applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the Revolving Collateral Agent and Revolving Secured Parties and the Term
Collateral Agent and Term Secured Parties hereunder shall remain in full force
and effect irrespective of:

(a) any lack of validity or enforceability of any Revolving Documents or any
Term Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Revolving Obligations or Term Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any Revolving Document or any Term
Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Obligations or Term
Obligations or any guarantee thereof;

 

24



--------------------------------------------------------------------------------

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the
Revolving Collateral Agent, any Revolving Obligations, any Revolving Secured
Party, the Term Collateral Agent, any Term Obligations or any Term Secured Party
in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1 Conflicts. In the event of any express conflict between the provisions of
this Agreement and the provisions of the Revolving Documents or the Term
Documents, the provisions of this Agreement shall govern and control.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of Lien subordination and the Revolving
Secured Parties may continue, at any time and without notice to the Term
Collateral Agent or any Term Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor constituting Revolving Obligations in reliance hereon. The Term
Collateral Agent, on behalf of itself and the Term Secured Parties, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement. The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All references to the Company or any other Grantor shall include the Company or
such Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed on behalf of each party hereto or its authorized agent and
each waiver, if any, shall be a waiver only with respect to the specific matter
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. Notwithstanding the foregoing, neither the Company nor any other
Grantor shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
its rights or obligations are affected; provided that the Company shall be
provided with prior written notice of all amendments, modifications and waivers
of any provision of this Agreement, which prior written notice shall be
accompanied by copies of drafts of the applicable amendments, modifications and
waivers.

8.4 Information Concerning Financial Condition of the Company and its
Subsidiaries. Each of (a) the Revolving Collateral Agent and the Revolving
Secured Parties and (b) the Term Collateral Agent and the Term Secured Parties
shall be responsible for keeping themselves informed of (i) the financial
condition of the Company and its Subsidiaries and all endorsers and/or
guarantors of the Revolving Obligations or the Term Obligations and (ii) all
other circumstances bearing upon the risk of nonpayment of the Revolving
Obligations or the Term Obligations. Neither the Revolving Collateral Agent nor
any Revolving Secured Party shall have any duty to advise the Term Collateral
Agent or any Term Secured Party of information

 

25



--------------------------------------------------------------------------------

known to it regarding such condition or any such circumstances or otherwise. In
the event the Revolving Collateral Agent or a Revolving Secured Party, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to the Term Collateral Agent or any Term Secured Party, it shall be
under no obligation:

(a) to make, and neither the Revolving Collateral Agent nor any Revolving
Secured Party shall make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any of the Term Secured Parties or the Term
Collateral Agent pays over to the Revolving Collateral Agent or any Revolving
Secured Parties under the terms of this Agreement, the Term Secured Parties and
Term Collateral Agent shall be subrogated to the rights of the Revolving
Collateral Agent and the Revolving Secured Parties; provided that, the Term
Collateral Agent, on behalf of itself and the Term Secured Parties, hereby
agrees not to assert or enforce all such rights of subrogation it may acquire as
a result of any payment hereunder until the Discharge of Revolving Obligations
has occurred. The Company and each other Grantor acknowledge and agree that the
value of any payments or distributions in cash, property or other assets
received by the Term Collateral Agent or any Term Secured Parties that are paid
over to the Revolving Collateral Agent or Revolving Secured Parties pursuant to
this Agreement shall not reduce any of the applicable Term Obligations.

8.6 Application of Payments. All payments received by the Revolving Collateral
Agent or any Revolving Secured Parties may be applied, reversed and reapplied,
in whole or in part, to such part of the Revolving Obligations as shall be
provided in the applicable Revolving Documents. The Term Collateral Agent, on
behalf of itself and the Term Secured Parties, assents to any extension or
postponement of the time of payment, subject to Section 5.3(a), of the
applicable Revolving Obligations or any part thereof and to any other indulgence
with respect thereto, to any substitution, exchange or release of any security
which may at any time secure any part of the Revolving Obligations and to the
addition or release of any other Person primarily or secondarily liable
therefor.

8.7 SUBMISSION TO JURISDICTION; WAIVERS. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY PARTY ARISING HEREUNDER OR RELATING HERETO MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

 

26



--------------------------------------------------------------------------------

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.8; AND

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.7(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

8.8 Notices. All notices to the Revolving Secured Parties and the Term Secured
Parties permitted or required under this Agreement shall also be sent to the
Revolving Collateral Agent and the Term Collateral Agent, respectively. Unless
otherwise specifically provided herein, any notice hereunder shall be in writing
and may be personally served or sent by facsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, or upon receipt if
sent by facsimile or United States mail. For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

 

27



--------------------------------------------------------------------------------

8.9 Further Assurances. The Revolving Collateral Agent, on behalf of itself and
the Revolving Secured Parties, and the Term Collateral Agent, on behalf of
itself and the Term Secured Parties, and the Company and each other Grantor
agree that each of them shall take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the Revolving Collateral Agent or the Term Collateral Agent may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

8.10 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon the
Revolving Collateral Agent, the Revolving Secured Parties, the Term Collateral
Agent and the Term Secured Parties, the Company, the other Grantors and their
respective successors and assigns.

8.12 Specific Performance. Each of the Revolving Collateral Agent and the Term
Collateral Agent may demand specific performance of this Agreement. Each of the
Revolving Collateral Agent, on behalf of itself and the Revolving Secured
Parties, and the Term Collateral Agent, on behalf of itself and the Term Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the Revolving
Collateral Agent or the Revolving Secured Parties or the Term Collateral Agent
or the Term Secured Parties, as the case may be.

8.13 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.14 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.16 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Revolving Secured Parties and the Term Secured Parties. Nothing in this
Agreement shall impair, as between the Company and the other Grantors and the
Revolving Collateral Agent, the Revolving Secured Parties, the Term Collateral
Agent and the Term Secured Parties, the obligations of the Company and the other
Grantors to pay principal, interest, fees and other amounts as provided in the
Revolving Documents and the Term Documents, respectively.

 

28



--------------------------------------------------------------------------------

8.17 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of (a) the Revolving Collateral Agent and the Revolving Secured Parties
and (b) the Term Collateral Agent and the Term Secured Parties. Nothing in this
Agreement is intended to or shall impair the obligations of the Company or any
other Grantor, which are absolute and unconditional, to pay the Revolving
Obligations and the Term Obligations as and when the same shall become due and
payable in accordance with their terms.

8.18 Reciprocity. The Revolving Collateral Agent agrees, for itself and on
behalf of the Revolving Secured Parties, that if it or any Revolving Secured
Party, or any agent or trustee therefor, shall obtain any Lien on Non-ABL
Collateral securing any Revolving Obligations, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, such Lien shall be junior and subordinate in all respects to all Term
Liens on such Non-ABL Collateral, and neither the Revolving Collateral Agent nor
any Revolving Secured Party shall take any action with respect to such Non-ABL
Collateral or with respect to Term Liens on such Non-ABL Collateral or the Term
Obligations insofar as they are secured by such Liens that the Term Collateral
Agent or the Term Secured Parties would be prohibited by this Agreement from
taking with respect to the ABL Collateral or with respect to Revolving Liens on
such ABL Collateral or the Revolving Obligations.

8.19 Amendment and Restatement. It is the intention of each of the parties
hereto that this Agreement shall amend and restate the Existing Intercreditor
Agreement in its entirety. The parties hereto hereby agree that this Agreement
shall constitute the “New Revolving Credit Debt Notice” for purposes of
Section 5.5 of the Existing Intercreditor Agreement.

[Remainder of Page Intentionally Left Blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Revolving Collateral Agent, By:   /s/
Patrick Lee   Title: Duly Authorized Signatory

[ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

THE BANK OF NEW YORK MELLON,
as Term Collateral Agent, By:   /s/ Melinda Valentine   Name: Melinda Valentine
  Title: Vice President

[ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SPECTRUM BRANDS, INC., as the Borrower By:   /s/ Anthony L. Genito   Name:  
Anthony L. Genito   Title:  

Executive Vice President,

Chief Financial Officer, and

Chief Accounting Officer

ROV HOLDING, INC.

UNITED INDUSTRIES CORPORATION

UNITED PET GROUP, INC.

ROVCAL, INC.

AQUARIA, INC.

SOUTHERN CALIFORNIA FOAM, INC.

TETRA HOLDING (US), INC.

SPECTRUM NEPTUNE US HOLDCO CORPORATION

PERFECTO MANUFACTURING, INC.

AQUARIUM SYSTEMS, INC.

SCHULTZ COMPANY

SPECTRUM JUNGLE LABS CORPORATION

DB ONLINE, LLC

By:   United Pet Group, Inc.,

         its Managing Member

By:   /s/ Anthony L. Genito   Name:   Anthony L. Genito   Title:   Vice
President

[ABL Intercreditor Agreement]